Citation Nr: 0718574	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-12 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for herpes simplex of 
the left eye.

2.	Entitlement to rating in excess of 30 percent for 
residuals of a compound fracture of the lower left tibia 
and fibula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from November 1963 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied the veteran's claims for service 
connection for left ear hearing loss, herpes simplex of the 
left eye, and post-traumatic stress disorder (PTSD).  The 
veteran perfected a timely substantive appeal as to these 
matters.  However, in an April 2004 rating decision, the RO 
granted the veteran's claims for service connection for PTSD, 
that was awarded a 70 percent disability rating, and for 
bilateral hearing loss, that was assigned a non-compensable 
disability evaluation.  The RO's action represents a full 
grant of the benefits sought as to the veteran's claims on 
appeal for service connection for PTSD and left ear hearing 
loss.  

Then, in April 2005, the veteran submitted a timely notice of 
disagreement (NOD) as to the noncompensable rating assigned 
for his service-connected bilateral hearing loss and, in July 
2005, the RO issued a statement of the case (SOC) as to this 
claim.  However, the file before the Board does not contain a 
perfected appeal so the matter is not before the Board.  As 
such, the Board will confine its consideration to the issues 
as set for on the title page.

As well, the Board notes that in a March 2004 written 
statement, in conjunction with his claim for increased 
ratings for his service-connected left leg and low back 
disabilities, the veteran said he had a right knee problem 
due to his service-connected left knee and submitted medical 
evidence of right knee surgery and a right hip disorder.  In 
July 2004, a RO representative talked with the veteran by 
telephone to clarify his claims, and the record indicates he 
said that he was not filing a new service connection claim.  
But, the record further notes that the veteran said that his 
statement regarding his right leg sprain and right knee 
lateral meniscus problem were made to give the RO an idea of 
how bad his left leg disability was and the negative effects 
it had on his other body parts.  The veteran wanted the RO to 
be aware of "his experiences with his right leg and knee due 
to his left leg" in evaluating his claim.  Thus, it is 
unclear if the veteran seeks to raise a claim for service 
connection for right leg disorder as due to his service-
connected left leg disorder.  If the veteran seeks to raise 
such a claim, either he or his representative should contact 
the RO directly and specify the exact nature of his claim. 

The issue of an increased rating for the veteran's service-
connected residuals of a compound fracture of the lower left 
tibia and fibula is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the veteran has herpes 
simplex of the left eye related to his period of active 
military service.


CONCLUSION OF LAW

Herpes simplex of the left eye was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, as the 
veteran's claim for service connection for herpes simplex of 
the left eye is being denied, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to him.  As set 
forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In an October 2003 letter, issued prior to the December 2003 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  We therefore 
conclude that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

On a report of medical history completed in July 1963, when 
he was examined for enlistment into service, the veteran 
denied a history of eye trouble.  When examined that day, an 
eye abnormality was not noted, his distant vision was 20/20 
in each eye, and he was found qualified for active service.  
Service medical records are not referable to complaints or 
treatment for, or diagnosis of, herpes simplex of the left 
eye.  When examined for release from active duty in November 
1967, the veteran's distant vision was 20/20 in each eye and 
an eye abnormality was not noted.

Post service, private medical records from E.S., M.D., dated 
from August 1973 to September 2003, reveal that in August 
1973 the veteran was referred for an ophthalmologic 
examination.  He answered yes to having a previous eye injury 
and surgery and no to having an eye infection.  He gave a two 
week history of feeling as if he had something in his eye 
that scratched and was sore and said the symtoms worsened in 
the last three days.  He denied a history of cold sores or 
having a recent cold.  Upon examination, the clinical 
impression was keratitis of the left eye.  Subsequent medical 
records reflect his continued ophthalmologic treatment.

During May 1979, May 1981, and June 1983 VA examinations, the 
veteran did not complain of a left eye disorder nor was it 
diagnosed.

More recent private ophthalmologic treatment records, dated 
from 2000 to 2004, note a history of herpes simplex in the 
left eye.  A November 2000 letter from G.O.W., M.D., an 
ophthalmologist, to Dr. E.S., indicates that the veteran had 
left eye herpes simplex keratitis intermittently for 26 
years.  

A September 2003 private record indicates that the veteran 
was referred for left eye corneal evaluation and gave a 
history of a left eye problem for 25 years.  The diagnoses 
included "K-ulcer" in the left eye, healed, and herpes 
simplex virus keratitis in the left eye.

III.	Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  

The veteran has contended that service connection should be 
granted for herpes simplex of the left eye.  Although the 
evidence shows that the veteran currently has herpes simples 
virus keratitis in his left eye, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that his eyes were normal on 
separation from service and the first post service evidence 
of record of herpes keratitis of the left eye is from 1973, 
nearly six years after the veteran's separation from service.  
In short, no medical opinion or other medical evidence 
relating the veteran's herpes simplex of the left eye to 
service or any incident of service has been presented.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
There is no evidence showing, and the veteran does not 
assert, that he has had sufficient medical training to 
provide competent medical evidence as to the etiology of his 
claimed herpes simplex of the left eye.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed herpes simplex of the left eye.  The 
preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for 
herpes simplex of the left eye.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
herpes simplex of the left eye is not warranted.


ORDER

Service connection for herpes simplex of the left eye is 
denied.


REMAND

The Board notes that, in a September 2004 rating decision, 
the RO denied the veteran's claim for a rating in excess of 
20 percent for his service-connected residuals of a compound 
fracture of the lower left tibia and fibula.  Thereafter, in 
a September 2004 signed statement entitled "NOTICE OF 
DISAGREEMENT", the veteran expressly disagreed with the RO's 
denial of his claim for an increased rating.  Then, in an 
October 2004 rating decision, the RO granted a 30 percent 
rating for the service-connected lower left leg disability.

However, the Board construes the veteran's September 2004 
written statement as a timely NOD as to the issue of 
entitlement to a rating in excess of 30 percent for residuals 
of a compound fracture of the lower left tibia and fibula.  
The RO in the rating indicated that this was the maximum 
rating that could be assigned, but review of the codes 
reveals, potentially, ways to get to a higher rating.  
Accordingly, the Board is required to remand this issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of a SOC).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the 
case regarding the issue of a rating in 
excess of 30 percent for residuals of a 
compound fracture of the lower left tibia 
and fibula.  Then, if, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal as to this 
issue, should that claim should be 
returned to the Board.  If he desires to 
withdraw this claim, he can also do that 
in writing to the RO/AMC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


